Exhibit 32.1 CERTIFICATION In connection with the Annual Report of PDC 2003-D Limited Partnership (the “Registrant”) on Form 10-K for the year ended December 31, 2007, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), the undersigned certify pursuant to § 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. /s/ Richard W. McCullough October 8, 2010 Richard W. McCullough Chairman and Chief Executive Officer Petroleum Development Corporation (dba PDC Energy) Managing General Partner /s/ Gysle R. Shellum October 8, 2010 Gysle R. Shellum Chief Financial Officer Petroleum Development Corporation(dba PDC Energy) Managing General Partner A signed original of this written statement required by Section 906, or other document authenticating, acknowledging, or otherwise adopting the signature that appears in typed form within the electronic version of this written statement required by Section 906, has been provided by the Registrant and will be retained by the Registrant and furnished to the Securities and Exchange Commission or its staff upon request.
